Citation Nr: 1308524	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  09-15 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disability. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.  He also had unverified service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which declined to reopen a previously denied claim of service connection for a back disability.

In March 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In July 2010, he testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  Transcripts of the hearings are associated with the claims file.

In October 2010, the Board reopened the issue and remanded the underlying service connection claim for additional development, to include obtaining private treatment records and scheduling a VA examination.  A review of the record shows that the Appeals Management Center (AMC) has complied with all remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2011, the Board denied service connection for a back disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a July 2012 Court Order, the Board's decision denying entitlement to service connection for a back disability was remanded for compliance with instructions in the Court Order.  

At the beginning of the appeal, the Veteran was represented by the American Legion (AL).  In July 2011, he signed a VA Form 21-22a appointing attorney Mark Lippman as his representative.  In November 2011, the attorney filed a Motion to Withdraw and provided notice to the Veteran.  The Court granted the motion later that month.  The Veteran has not appointed another representative.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the appellant's claim. 
 
As instructed in the October 2010 Remand Order, the Veteran submitted to a VA examination in November 2010.  At the examination, he reported that he had not worked since the 1980's due to his back problem, and that he was awarded Social Security Administration (SSA) disability because of the back problem.  The Board notes that the Veteran initially filed for service connection for a back disability in January 1982.  As such records may be relevant to the claim on appeal, the Veteran's SSA records should be associated with the claims folder.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The entirety of the Veteran's SSA records should be associated with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



